Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed January 5, 2022, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 11, and 20 are independent claims.  Claim 1 has been amended.
In light of Applicant’s Amendment, the objection to Claim 1 for minor informalities has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stocker (PG Pub. No. 2021/0034994 A1) and further in view of and Ben Simhon (PG Pub. No. 2016/0210556 A1).
Regarding Claim 1, Stocker discloses a computer-implemented method for alerting metric baseline behavior change, comprising:
performing at least one of a radial basis function (RBF) kernel procedure (see Stocker, paragraph [0122], where in some embodiments, the exemplary inventive computer-based systems of the present disclosure may be configured to utilize … radial basis function network) and an autoencoding procedure for a time-series data; and
determining whether one or more change points occur in a seasonal pattern of the time-series data based on at least one of the RBF kernel procedure (see Stocker, paragraph [0004], where an embodiment of the present invention described herein includes a method for anomaly and event analysis including steps of receiving … at least one data set from at least one data source where at least one data set includes a plurality of time-varying data points … detection model include at least one anomaly detection model trained according to a respective plurality of independent event observations, where the types of the plurality of event observations includes at least one of: i) anomalies, ii) change-points, iii) patterns, or iv) outliers) and the autoencoding procedure;
Stocker does not disclose transmitting, to a user, an alert indicating the one or more change points based on a determination that the one or more change points occur in the seasonal pattern of the time-series data.  The combination of Stocker and Ben Simhon discloses transmitting, to a user, an alert (see Ben Simhon, paragraph [0053], where anomaly data is transmitted to a reporting system 112, which can generate anomaly alerts to system administrators) indicating the one or more change points based on a determination that the one or more change points occur in the seasonal pattern of the time-series data (see Stocker, paragraph [0004], where an embodiment of the present invention described herein includes a method for anomaly and event analysis including steps of receiving … at least one data set from at least one data source where at least one data set includes a plurality of time-varying data points … detection model include at least one anomaly detection model trained according to a respective plurality of independent event observations, where the types of the plurality of event observations includes at least one of: i) anomalies, ii) change-points, iii) patterns, or iv) outliers).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Ben Simhon for the benefit of generating automatic alerts of changed seasonal data (see Ben Simhon, paragraph [0005]).
Regarding Claim 11, Stocker discloses a computing device for managing a knowledge graph, comprising:
a memory storing one or more parameters or instructions for identifying related signals from a service event repository (see Stocker, paragraph [0027], where the application load balancer 12 may include one or more processing devices and/or one or more memory devices); and
at least one processor coupled to the memory (see Stocker, paragraph [0027], where the application load balancer 12 may include one or more processing devices and/or one or more memory devices), wherein the at least one processor is configured to:
perform at least one of a radial basis function (RBF) kernel procedure (see Stocker, paragraph [0122], where in some embodiments, the exemplary inventive computer-based systems of the present disclosure may be configured to utilize … radial basis function network) and an autoencoding procedure for a time-series data; and
determine whether one or more change points occur in a seasonal pattern of the time-series data based on at least one of the RBF kernel procedure (see Stocker, paragraph [0004], where an embodiment of the present invention described herein includes a method for anomaly and event analysis including steps of receiving … at least one data set from at least one data source where at least one data set includes a plurality of time-varying data points … detection model include at least one anomaly detection model trained according to a respective plurality of independent event observations, where the types of the plurality of event observations includes at least one of: i) anomalies, ii) change-points, iii) patterns, or iv) outliers) and the autoencoding procedure;
Stocker does not disclose transmitting, to a user, an alert indicating the one or more change points based on a determination that the one or more change points occur in the seasonal pattern of the time-series data.  The combination of Stocker and Ben Simhon discloses transmitting, to a user, an alert (see Ben Simhon, paragraph [0053], where anomaly data is transmitted to a reporting system 112, which can generate anomaly alerts to system administrators) indicating the one or more change points based on a determination that the one or more change points occur in the seasonal pattern of the time-series data (see Stocker, paragraph [0004], where an embodiment of the present invention described herein includes a method for anomaly and event analysis including steps of receiving … at least one data set from at least one data source where at least one data set includes a plurality of time-varying data points … detection model include at least one anomaly detection model trained according to a respective plurality of independent event observations, where the types of the plurality of event observations includes at least one of: i) anomalies, ii) change-points, iii) patterns, or iv) outliers).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Ben Simhon for the benefit of generating automatic alerts of changed seasonal data (see Ben Simhon, paragraph [0005]).
Regarding Claim 20, Stocker discloses a non-transitory computer-readable medium, comprising code executable by one or more processors for managing a knowledge graph, the code comprising code for:
performing at least one of a radial basis function (RBF) kernel procedure (see Stocker, paragraph [0122], where in some embodiments, the exemplary inventive computer-based systems of the present disclosure may be configured to utilize … radial basis function network) and an autoencoding procedure for a time-series data; and
determining whether one or more change points occur in a seasonal pattern of the time-series data based on at least one of the RBF kernel procedure (see Stocker, paragraph [0004], where an embodiment of the present invention described herein includes a method for anomaly and event analysis including steps of receiving … at least one data set from at least one data source where at least one data set includes a plurality of time-varying data points … detection model include at least one anomaly detection model trained according to a respective plurality of independent event observations, where the types of the plurality of event observations includes at least one of: i) anomalies, ii) change-points, iii) patterns, or iv) outliers) and the autoencoding procedure;
Stocker does not disclose transmitting, to a user, an alert indicating the one or more change points based on a determination that the one or more change points occur in the seasonal pattern of the time-series data.  The combination of Stocker and Ben Simhon discloses transmitting, to a user, an alert (see Ben Simhon, paragraph [0053], where anomaly data is transmitted to a reporting system 112, which can generate anomaly alerts to system administrators) indicating the one or more change points based on a determination that the one or more change points occur in the seasonal pattern of the time-series data (see Stocker, paragraph [0004], where an embodiment of the present invention described herein includes a method for anomaly and event analysis including steps of receiving … at least one data set from at least one data source where at least one data set includes a plurality of time-varying data points … detection model include at least one anomaly detection model trained according to a respective plurality of independent event observations, where the types of the plurality of event observations includes at least one of: i) anomalies, ii) change-points, iii) patterns, or iv) outliers).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Ben Simhon for the benefit of generating automatic alerts of changed seasonal data (see Ben Simhon, paragraph [0005]).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stocker and Ben Simhon above, and further in view of Yeung (PG Pub. No. 2021/0042964 A1).
Regarding Claim 3, Stocker in view of Ben Simhon discloses the computer-implemented method of claim 1, wherein performing the autoencoding procedure further comprises:
wherein determining whether the one or more change points occur in the seasonal pattern of the time-series data further comprises determining whether the one or more change points occur in the seasonal pattern of the time-series data based on the plurality of low-dimensional vectors (see Stocker, paragraph [0013], where a change-point may include a point in a variable or set of variables where there is an observed change in the trend of values; see also paragraph [0004], where each time-varying data point of the plurality of time-varying data points includes at least one variable of at least one dimension).
Stocker does not disclose:
generating, by an autoencoder, a plurality of low-dimensional vectors using temporal regularization, wherein each of the plurality of low-dimensional vectors correspond to a period in the time-series data.
Yeung discloses generating, by an autoencoder, a plurality of low-dimensional vectors using temporal regularization, wherein each of the plurality of low-dimensional vectors correspond to a period in the time-series data (see Yeung, paragraph [0261], where Auto encoder 2040 comprises a deep-learning based algorithm implemented to encode sparsely distributed point cloud data with temporal regularization in order to minimize the inconsistency of encoded data in an output sequence. In one embodiment, auto encoder 2040 uses convolutional autoencoders (CA) to perform dimensionality reduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Yeung for the benefit of minimizing the inconsistency of encoded data in an output sequence (see Yeung, paragraph [0261]).
Regarding Claim 13, Ben Simhon in view of Yeung discloses the computing device of Claim 11, wherein the at least one processor configured to perform the autoencoding procedure is further configured to:
wherein determining whether the one or more change points occur in the seasonal pattern of the time-series data further comprises determining whether the one or more change points occur in the seasonal pattern of the time-series data based on the plurality of low-dimensional vectors (see Stocker, paragraph [0013], where a change-point may include a point in a variable or set of variables where there is an observed change in the trend of values; see also paragraph [0004], where each time-varying data point of the plurality of time-varying data points includes at least one variable of at least one dimension).
Stocker does not disclose:
generating, by an autoencoder, a plurality of low-dimensional vectors using temporal regularization, wherein each of the plurality of low-dimensional vectors correspond to a period in the time-series data.
Yeung discloses generating, by an autoencoder, a plurality of low-dimensional vectors using temporal regularization, wherein each of the plurality of low-dimensional vectors correspond to a period in the time-series data (see Yeung, paragraph [0261], where Auto encoder 2040 comprises a deep-learning based algorithm implemented to encode sparsely distributed point cloud data with temporal regularization in order to minimize the inconsistency of encoded data in an output sequence. In one embodiment, auto encoder 2040 uses convolutional autoencoders (CA) to perform dimensionality reduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Yeung for the benefit of minimizing the inconsistency of encoded data in an output sequence (see Yeung, paragraph [0261]).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stocker and Ben Simhon, and further in view of Miguelanez (PG Pub. No. 2010/0088054 A1).
Regarding Claim 2, Stocker in view of Ben Simhon discloses the computer-implemented method of Claim 1, wherein performing the RBF kernel procedure further comprises:
Stocker does not disclose:
computing a similarity measurement between two points in dimensions of infinite size; and
detecting a mean shift value in an infinite-dimensional signal based on the similarity measurement.
Miguelanez discloses:
computing a similarity measurement between two points in dimensions of infinite size (see Miguelanez, paragraph [0084], where the difference between the raw data point Rn and the preceding smoothed data point Sn-1 exceeds the threshold T1, it is assumed that the exceeded threshold corresponds to a significant departure from the smoothed data and indicates a shift in the data; see also paragraph [0205], where classifiers in the two stages 3210, 3212 may comprise any suitable systems for analyzing the data, such as intelligent systems, for example neural networks, particle swarm optimization (PSO) systems, genetic algorithm (GA) systems, radial basic function (RBF) neural networks); and
detecting a mean shift value in an infinite-dimensional signal based on the similarity measurement (see Miguelanez, paragraph [0084], where the difference between the raw data point Rn and the preceding smoothed data point Sn-1 exceeds the threshold T1, it is assumed that the exceeded threshold corresponds to a significant departure from the smoothed data and indicates a shift in the data; see also paragraph [0205], where classifiers in the two stages 3210, 3212 may comprise any suitable systems for analyzing the data, such as intelligent systems, for example neural networks, particle swarm optimization (PSO) systems, genetic algorithm (GA) systems, radial basic function (RBF) neural networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Miguelanez for the benefit of automatically identify a characteristic of a component fabrication process guided by characteristics of the test data for the components (see Miguelanez, Abstract).
Regarding Claim 12, Stocker in view of Ben Simhon discloses the computing device of claim 11, wherein the at least one processor configured to perform the RBF kernel procedure is further configured to:
Stocker does not disclose:
computing a similarity measurement between two points in dimensions of infinite size; and
detecting a mean shift value in an infinite-dimensional signal based on the similarity measurement.
Miguelanez discloses:
computing a similarity measurement between two points in dimensions of infinite size (see Miguelanez, paragraph [0084], where the difference between the raw data point Rn and the preceding smoothed data point Sn-1 exceeds the threshold T1, it is assumed that the exceeded threshold corresponds to a significant departure from the smoothed data and indicates a shift in the data; see also paragraph [0205], where classifiers in the two stages 3210, 3212 may comprise any suitable systems for analyzing the data, such as intelligent systems, for example neural networks, particle swarm optimization (PSO) systems, genetic algorithm (GA) systems, radial basic function (RBF) neural networks); and
detecting a mean shift value in an infinite-dimensional signal based on the similarity measurement (see Miguelanez, paragraph [0084], where the difference between the raw data point Rn and the preceding smoothed data point Sn-1 exceeds the threshold T1, it is assumed that the exceeded threshold corresponds to a significant departure from the smoothed data and indicates a shift in the data; see also paragraph [0205], where classifiers in the two stages 3210, 3212 may comprise any suitable systems for analyzing the data, such as intelligent systems, for example neural networks, particle swarm optimization (PSO) systems, genetic algorithm (GA) systems, radial basic function (RBF) neural networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Miguelanez for the benefit of automatically identify a characteristic of a component fabrication process guided by characteristics of the test data for the components (see Miguelanez, Abstract).
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stocker, Ben Simhon, and Yeung, and further in view of Mestha (PG Pub. No. 2018/0159879 A1).
Regarding Claim 4, Stocker in view of Ben Simhon discloses the computer-implemented method of Claim 3, wherein generating the plurality of low-dimensional vectors using the temporal regularization further comprises:
Stocker does not disclose:
generating, by an encoder, an input vector for each period of the time-series data;
calculating a minimized summated difference between two consecutive encoded periods of the time-series data;
calculating a summated difference between two consecutive encoded periods of the time-series data; and
generating, by a decoder, the plurality of low-dimensional vectors based on the minimized summated difference between each period of the time-series data and the 
Yeung discloses generating, by an encoder, an input vector for each period of the time-series data (see Yeung, paragraph [0261], where Auto encoder 2040 comprises a deep-learning based algorithm implemented to encode sparsely distributed point cloud data with temporal regularization in order to minimize the inconsistency of encoded data in an output sequence. In one embodiment, auto encoder 2040 uses convolutional autoencoders (CA) to perform dimensionality reduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Yeung for the benefit of minimizing the inconsistency of encoded data in an output sequence (see Yeung, paragraph [0261]).
Stocker in view of Yeung does not disclose:
calculating a minimized summated difference between two consecutive encoded periods of the time-series data (see Mestha, paragraph [0071], where the system may normalize the sensor values against a base vector (e.g., a vector of 20 whose values came from a time average of a base file that had no anomalies) ;
calculating a summated difference between two consecutive encoded periods of the time-series data (see Mestha, paragraph [0050], where Temporal normalization may provide normalization along a time axis. Spatial normalization may be used to normalize signals along multiple nodes (e.g., sensor axis). In either case, the normalized signals may then be used to perform attack detection using feature extraction and comparisons to normal decision boundaries; see also paragraph [0073], where error between the decoder's transformation of the features, z, and the original input, referred to as a “cost function,” may then be computed … the terms W, b, and d′ may be updated using a backpropagation algorithm with stochastic gradient descent); and
generating, by a decoder, the plurality of low-dimensional vectors based on the minimized summated difference between each period of the time-series data and the reconstructed version of the input vector and the summated difference between the two (see Mestha, paragraph [0072], where the original input may be reconstructed from the hidden variables (that is, the output of the encoder step)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker and Yeung with Mestha for the benefit of deep learning model to determine parameters of the deep learning model (see Mestha, Abstract).
Regarding Claim 5, Stocker in view of Ben Simhon, Yeung, and Mestha discloses the computer-implemented method of Claim 4, wherein generating the input vector for each period of the time-series data further comprises:
Stocker does not disclose:
calculating an inner product between a weight matrix for a current period of the time-series data and an output of a pervious weight matrix for a previous period of the time-series data
applying a non-linear function to the inner product; and
determining corresponding parameters for the weight matrix based on a gradient descent using back-propagation.
Mestha discloses:
calculating an inner product between a weight matrix for a current period of the time-series data and an output of a pervious weight matrix for a previous period of the time-series data (see Mestha, paragraph [0071], where non-liner transformation is as follows: y=f θ(x)=s(Wx+b) where W is an m×n weight matrix and b is a vector of size m. The term n is the dimension of the input vector and m is equal to the number of hidden variables or features);
applying a non-linear function to the inner product (see Mestha, paragraph [0071], where non-liner transformation is as follows: y=f θ(x)=s(Wx+b) where W is an m×n weight matrix and b is a vector of size m. The term n is the dimension of the input vector and m is equal to the number of hidden variables or features); and
determining corresponding parameters for the weight matrix based on a gradient descent using back-propagation (see Mestha, paragraph [0071], where non-liner transformation is as follows: y=f θ(x)=s(Wx+b) where W is an m×n weight matrix and b is a vector of size m. The term n is the dimension of the input vector and m is equal to the number of hidden variables or features; see also paragraph [0073], where The terms W, b, and d′ may be updated using a backpropagation algorithm with stochastic gradient descent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Mestha for the benefit of deep learning model to determine parameters of the deep learning model (see Mestha, Abstract).
Regarding Claim 6, Stocker in view of Ben Simhon, Yeung, and Mestha discloses the computer-implemented method of Claim 4, wherein calculating the summated difference between the two consecutive encoded periods of the time-series data further comprises:
Stocker does not disclose:
applying regularization on one or more weights of a network; and
applying a penalization a difference between a low-dimensional vector of two consecutive periods.
Mestha discloses:
applying regularization on one or more weights of a network (see Mestha, paragraph [0050], where Temporal normalization may provide normalization along a time axis. Spatial normalization may be used to normalize signals along multiple nodes (e.g., sensor axis). In either case, the normalized signals may then be used to perform attack detection using feature extraction and comparisons to normal decision boundaries); and
applying a penalization a difference between a low-dimensional vector of two consecutive periods (see Mestha, paragraph [0073], where error between the decoder's transformation of the features, z, and the original input, referred to as a “cost function,” may then be computed … the terms W, b, and d′ may be updated using a backpropagation algorithm with stochastic gradient descent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Mestha for the benefit of deep learning model to determine parameters of the deep learning model (see Mestha, Abstract).
Regarding Claim 14, Stocker in view of Ben Simhon and Yeung discloses the computing device of Claim 13, wherein the at least one processor configured to generate the plurality of low-dimensional vectors using temporal regularization is further configured to:
Stocker does not disclose:
generating, by an encoder, an input vector for each period of the time-series data;
calculating a minimized summated difference between two consecutive encoded periods of the time-series data;
calculating a summated difference between two consecutive encoded periods of the time-series data; and
generating, by a decoder, the plurality of low-dimensional vectors based on the minimized summated difference between each period of the time-series data and the reconstructed version of the input vector and the summated difference between the two consecutive encoded periods of the input time-series data.
Yeung discloses generating, by an encoder, an input vector for each period of the time-series data (see Yeung, paragraph [0261], where Auto encoder 2040 comprises a deep-learning based algorithm implemented to encode sparsely distributed point cloud data with temporal regularization in order to minimize the inconsistency of encoded data in an output sequence. In one embodiment, auto encoder 2040 uses convolutional autoencoders (CA) to perform dimensionality reduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Yeung for the benefit of minimizing the inconsistency of encoded data in an output sequence (see Yeung, paragraph [0261]).
Stocker in view of Yeung
calculating a minimized summated difference between two consecutive encoded periods of the time-series data (see Mestha, paragraph [0071], where the system may normalize the sensor values against a base vector (e.g., a vector of 20 whose values came from a time average of a base file that had no anomalies) ;
calculating a summated difference between two consecutive encoded periods of the time-series data (see Mestha, paragraph [0050], where Temporal normalization may provide normalization along a time axis. Spatial normalization may be used to normalize signals along multiple nodes (e.g., sensor axis). In either case, the normalized signals may then be used to perform attack detection using feature extraction and comparisons to normal decision boundaries; see also paragraph [0073], where error between the decoder's transformation of the features, z, and the original input, referred to as a “cost function,” may then be computed … the terms W, b, and d′ may be updated using a backpropagation algorithm with stochastic gradient descent); and
generating, by a decoder, the plurality of low-dimensional vectors based on the minimized summated difference between each period of the time-series data and the reconstructed version of the input vector and the summated difference between the two consecutive encoded periods of the input time-series data (see Mestha, paragraph [0072], where the original input may be reconstructed from the hidden variables (that is, the output of the encoder step)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker and Yeung with Mestha for the benefit of deep learning model to determine parameters of the deep learning model (see Mestha, Abstract).
Regarding Claim 15, Stocker in view of Ben Simhon, Yeung, and Mestha discloses the computing device of Claim 14, wherein the at least one processor configured to generate the input vector for each period of the time-series data is further configured to:
Stocker does not disclose:
calculating an inner product between a weight matrix for a current period of the time-series data and an output of a pervious weight matrix for a previous period of the time-series data
applying a non-linear function to the inner product; and
determining corresponding parameters for the weight matrix based on a gradient descent using back-propagation.
Mestha discloses:
calculating an inner product between a weight matrix for a current period of the time-series data and an output of a pervious weight matrix for a previous period of the time-series data (see Mestha, paragraph [0071], where non-liner transformation is as follows: y=f θ(x)=s(Wx+b) where W is an m×n weight matrix and b is a vector of size m. The term n is the dimension of the input vector and m is equal to the number of hidden variables or features);
applying a non-linear function to the inner product (see Mestha, paragraph [0071], where non-liner transformation is as follows: y=f θ(x)=s(Wx+b) where W is an m×n weight matrix and b is a vector of size m. The term n is the dimension of the input vector and m is equal to the number of hidden variables or features); and
determining corresponding parameters for the weight matrix based on a gradient descent using back-propagation (see Mestha, paragraph [0071], where non-liner transformation is as follows: y=f θ(x)=s(Wx+b) where W is an m×n weight matrix and b is a vector of size m. The term n is the dimension of the input vector and m is equal to the number of hidden variables or features; see also paragraph [0073], where The terms W, b, and d′ may be updated using a backpropagation algorithm with stochastic gradient descent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Mestha for the benefit of deep learning model to determine parameters of the deep learning model (see Mestha, Abstract).
Regarding Claim 16, Stocker in view of Ben Simhon, Yeung, and Mestha discloses the computing device of Claim 14, wherein the at least one processor configured to calculate the summated difference between the two consecutive encoded periods of the time-series data is further configured to:
Stocker does not disclose:
applying regularization on one or more weights of a network; and
applying a penalization a difference between a low-dimensional vector of two consecutive periods.
Mestha discloses:
applying regularization on one or more weights of a network (see Mestha, paragraph [0050], where Temporal normalization may provide normalization along a time axis. Spatial normalization may be used to normalize signals along multiple nodes (e.g., sensor axis). In either case, the normalized signals may then be used to perform attack detection using feature extraction and comparisons to normal decision boundaries); and
applying a penalization a difference between a low-dimensional vector of two consecutive periods (see Mestha, paragraph [0073], where error between the decoder's transformation of the features, z, and the original input, referred to as a “cost function,” may then be computed … the terms W, b, and d′ may be updated using a backpropagation algorithm with stochastic gradient descent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Mestha for the benefit of deep learning model to determine parameters of the deep learning model (see Mestha, Abstract).
Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stocker, Ben Simhon and Yeung and further in view of Jacob (PG Pub. No. 2016/0196174 A1).
Regarding Claim 7, Stocker in view of Ben Simhon and Yeung discloses the computer-implemented method of Claim 3, wherein determining whether the one or more change points occur in 
Stocker does not disclose:
determining a location for each of the plurality of low-dimensional vectors; and
performing hierarchical clustering procedure for the plurality of low-dimensional vectors based on the location for each of the plurality of low-dimensional vectors.
Jacob discloses:
determining a location for each of the plurality of low-dimensional vectors (see Jacob, paragraph [0019], where the log event is categorized into the log category based on a comparison of the distance between the TF-IDF vector of the real-time log event and the closest cluster centroid of the cluster with the pre-determined silhouette threshold corresponding to the cluster); and
performing hierarchical clustering procedure for the plurality of low-dimensional vectors based on the location for each of the plurality of low-dimensional vectors (see Jacob, paragraph [0010], where operators may cluster the log events based on conventional divisive clustering technique or agglomerative clustering technique, such as Hierarchical clustering technique).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Jacob for the benefit of categorizing a real-time log event (see Jacob, Abstract).
Regarding Claim 8, Stocker in view of Ben Simhon, Yeung, and Jacob discloses the computer-implemented method of Claim 7, wherein performing the hierarchical clustering procedure for the plurality of low-dimensional vectors based on the location for each of the plurality of low-dimensional vectors further comprises:
Stocker does not disclose:
calculating a silhouette score based on a mean pairwise distance of the location for each of the plurality of low-dimensional vectors in a cluster and a mean distance of each location for each of the plurality of low-dimensional vectors in a neighboring cluster;
determining whether the silhouette score satisfies a hyperparameter threshold; and
selecting a partition based on a determination that the silhouette score satisfies the hyperparameter threshold.
Jacob discloses:
calculating a silhouette score based on a mean pairwise distance of the location for each of the plurality of low-dimensional vectors in a cluster and a mean distance of each location for each of the plurality of low-dimensional vectors in a neighboring cluster (see Jacob, paragraph [0039], where the threshold determination module 118 calculates a cluster radius and a silhouette width of each cluster … a silhouette width of a cluster is indicative of compactness of the cluster. In an example, a silhouette width of a cluster is a measure of how well an object lies within the cluster and how distant is each object from its closest neighboring cluster. The silhouette width may vary from −1 to 1);
determining whether the silhouette score satisfies a hyperparameter threshold (see Jacob, paragraph [0019], where the log event is categorized into the log category based on a comparison of the distance between the TF-IDF vector of the real-time log event and the closest cluster centroid of the cluster with the pre-determined silhouette threshold corresponding to the cluster); and
selecting a partition based on a determination that the silhouette score satisfies the hyperparameter threshold (see Jacob, paragraph [0019], where the log event is categorized into the log category based on a comparison of the distance between the TF-IDF vector of the real-time log event and the closest cluster centroid of the cluster with the pre-determined silhouette threshold corresponding to the cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Jacob for the benefit of categorizing a real-time log (see Jacob, Abstract).
Regarding Claim 9, Stocker in view of Ben Simhon, Yeung and Jacob discloses the computer-implemented method of Claim 7, further comprising:
Stocker does not disclose determining that no change points exist based on a determination that the silhouette score fails to satisfy the hyperparameter threshold.  Jacob discloses determining that no change points exist based on a determination that the silhouette score fails to satisfy the hyperparameter threshold (see Jacob, paragraph [0019], where the log event is categorized into the log category based on a comparison of the distance between the TF-IDF vector of the real-time log event and the closest cluster centroid of the cluster with the pre-determined silhouette threshold corresponding to the cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Jacob for the benefit of categorizing a real-time log event (see Jacob, Abstract).
Regarding Claim 10, Stocker in view of Ben Simhon, Yeung, and Jacob, discloses the computer-implemented method of claim 7, wherein the time-series data corresponds to seasonal time-series data that has a tendency to exhibit behavior that repeats every fixed period of time (see Stocker, paragraph [0004], where an embodiment of the present invention described herein includes a method for anomaly and event analysis including steps of receiving … at least one data set from at least one data source where at least one data set includes a plurality of time-varying data points … detection model include at least one anomaly detection model trained according to a respective plurality of independent event observations, where the types of the plurality of event observations includes at least one of: i) anomalies, ii) change-points, iii) patterns, or iv) outliers).
Regarding Claim 17, Stocker in view of Ben Simhon and Yeung discloses the computing device of Claim 13, wherein the at least one processor configured to determine whether the one or more change 
Stocker does not disclose:
determining a location for each of the plurality of low-dimensional vectors; and
performing hierarchical clustering procedure for the plurality of low-dimensional vectors based on the location for each of the plurality of low-dimensional vectors.
Jacob discloses:
determining a location for each of the plurality of low-dimensional vectors (see Jacob, paragraph [0019], where the log event is categorized into the log category based on a comparison of the distance between the TF-IDF vector of the real-time log event and the closest cluster centroid of the cluster with the pre-determined silhouette threshold corresponding to the cluster); and
performing hierarchical clustering procedure for the plurality of low-dimensional vectors based on the location for each of the plurality of low-dimensional vectors (see Jacob, paragraph [0010], where operators may cluster the log events based on conventional divisive clustering technique or agglomerative clustering technique, such as Hierarchical clustering technique).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Jacob for the benefit of categorizing a real-time log event (see Jacob, Abstract).
Regarding Claim 18, Stocker in view of Ben Simhon, Yeung, and Jacob discloses the computing device of Claim 17, wherein the at least one processor configured to perform the hierarchical clustering procedure for the plurality of low-dimensional vectors based on the location for each of the plurality of low-dimensional vectors is further configured to:
Stocker does not disclose:
calculating a silhouette score based on a mean pairwise distance of the location for each of the plurality of low-dimensional vectors in a cluster and a mean distance of each location for each of the plurality of low-dimensional vectors in a neighboring cluster;
determining whether the silhouette score satisfies a hyperparameter threshold; and
selecting a partition based on a determination that the silhouette score satisfies the hyperparameter threshold.
Jacob discloses:
calculating a silhouette score based on a mean pairwise distance of the location for each of the plurality of low-dimensional vectors in a cluster and a mean distance of each location for each of the plurality of low-dimensional vectors in a neighboring cluster (see Jacob, paragraph [0039], where the threshold determination module 118 calculates a cluster radius and a silhouette width of each cluster … a silhouette width of a cluster is indicative of compactness of the cluster. In an example, a silhouette width of a cluster is a measure of how well an object lies within the cluster and how distant is each object from its closest neighboring cluster. The silhouette width may vary from −1 to 1);
determining whether the silhouette score satisfies a hyperparameter threshold (see Jacob, paragraph [0019], where the log event is categorized into the log category based on a comparison of the distance between the TF-IDF vector of the real-time log event and the closest cluster centroid of the cluster with the pre-determined silhouette threshold corresponding to the cluster); and
selecting a partition based on a determination that the silhouette score satisfies the hyperparameter threshold (see Jacob, paragraph [0019], where the log event is categorized into the log category based on a comparison of the distance between the TF-IDF vector of the real-time log event and the closest cluster centroid of the cluster with the pre-determined silhouette threshold corresponding to the cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Jacob for the benefit of categorizing a real-time log (see Jacob, Abstract).
Regarding Claim 19, Stocker in view of Ben Simhon, Yeung and Jacob discloses the computing device of Claim 17, wherein the at least one processor is further configured to:
Stocker does not disclose determining that no change points exist based on a determination that the silhouette score fails to satisfy the hyperparameter threshold.  Jacob discloses determining that no change points exist based on a determination that the silhouette score fails to satisfy the hyperparameter threshold (see Jacob, paragraph [0019], where the log event is categorized into the log category based on a comparison of the distance between the TF-IDF vector of the real-time log event and the closest cluster centroid of the cluster with the pre-determined silhouette threshold corresponding to the cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stocker with Jacob for the benefit of categorizing a real-time log event (see Jacob, Abstract).
Response to Arguments
Applicant’s Arguments, filed January 5, 2022, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Sonalker (PG Pub. No. 2016/0188396 A1), which concerns detecting anomalies in periodic CAN bus data using, inter alia, Radial Basis Function kernel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        



























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161